Citation Nr: 0406126	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  91-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	K. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty from June to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating determination by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board denied the present appeal in a decision entered in 
April 1998.  Subsequently, an appeal was initiated to the U. 
S. Court of Appeals for Veterans Claims (Court), and in an 
Order dated in October 2000, the Court vacated the Board's 
April 1998 decision and remanded the appeal to the Board for 
further development.  The Court did not retain jurisdiction 
over this matter.  

In August 2001, the Board remanded the appeal to the RO for 
further development consistent with the Court's Order and in 
order to  comply with the newly enacted requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The case has now been 
returned to the Board by the RO.  

REMAND

In the August 2001 remand, the Board requested that the RO 
obtain a medical opinion concerning the etiology of any 
psychiatric disability found to exist.  A comprehensive 
psychiatric examination and evaluation by a VA staff 
psychiatrist in April 2003 resulted in the medical opinion 
that the appellant does not meet the diagnostic criteria for 
PTSD, but rather currently suffers from alcohol dependence, 
polysubstance abuse, antisocial and borderline personality 
disorders, and a history of depressive disorder, with a 
working diagnosis of dysthymic disorder.  

Unfortunately, the VA examiner in April 2003 did not provide 
the requested opinion concerning the etiology of the 
appellant's diagnosed dysthymic disorder, and more 
specifically whether that acquired psychiatric disability is 
etiologically related to the appellant's military service.  
Consequently, the Board must view the April 2003 VA 
examination report as inadequate to fully satisfy the August 
2001 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In addition, the appellant's attorney has argued that the RO 
has failed to fully comply with its duties pursuant to 
38 U.S.C.A. § 5103(a) and especially under 38 C.F.R. 
§ 3.159(b) to ask the appellant to submit "any evidence in 
the claimant's possession that pertains to the claim."  
Moreover, once all appropriate development has been 
completed, the RO should then adjudicate the claim on a de 
novo basis.  See 38 U.S.C.A. § 5103(a).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include a 
request that the appellant submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, the RO should return the 
claims files to the VA psychiatrist who 
examined the appellant in April 2003.  
The psychiatrist should be requested to 
provide an addendum addressing any 
pertinent evidence received since his 
completion of the examination report and 
also providing an opinion as to whether 
it is likely, less likely than not, or as 
likely as not that the veteran's 
dysthymic disorder is etiologically 
related to the his military service.  The 
rationale for all opinions expressed 
should also be provided.  

5.  If the April 2003 VA examiner is no 
longer available, the RO should schedule 
the appellant for another VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorders present.  This 
examiner must review the complete claims 
files before completing the examination 
report.  Any studies, tests and 
evaluations deemed necessary should be 
performed.  A diagnosis of PTSD under the 
DSM-IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If the 
appellant is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide a medical opinion 
with respect to each such disorder as to 
whether it is likely, less likely than 
not, or as likely as not that the 
acquired psychiatric disorder is 
etiologically related to the appellant's 
military service.  The rationale for all 
opinions expressed should also be 
provided.  

6.  The RO should then adjudicate the 
current claim on a de novo basis without 
reference to prior adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




